Citation Nr: 0423486	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  01-08 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed stomach 
ulcer.  

2.  Entitlement to service connection for claimed 
gastroesophageal reflux disease (GERD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1972 to November 
1973.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 RO decision that denied 
entitlement to service connection for stomach ulcer and GERD.  

It is noted that pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), the Board undertook further 
development of the claims in October 2002.  The veteran was 
scheduled for a VA examination that was completed in January 
2003.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  A review of the record does not reveal that the 
veteran waived RO consideration of this evidence.  

As such, the Board remanded the case back to the RO in 
November 2003 and the RO issued a Supplemental Statement of 
the Case in January 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

As noted, the veteran is seeking service connection for 
stomach ulcer and GERD.  

In support of his claims, the veteran submitted recent VA 
medical evidence that reflected mental health and psychiatric 
treatment.  While those VA records reflect psychiatric 
treatment that merely reference the GERD complaints, the 
Board has determined that further development is necessary in 
order to fairly decide the veteran's claims.  

In this regard, the June 2004 VA treatment record also 
referenced that the veteran had received retirement and 
Social Security Administration (SSA) disability benefits.  

Further, the record contains a letter dated in January 2001 
from the veteran's private treating physician who stated that 
the veteran was totally disabled due to his peripheral 
neuropathy.  

However, the Board notes that SSA records have not been 
associated with the claims file and that it is unclear on 
what basis SSA disability benefits were awarded.  

In this case, the Board notes that SSA medical records, that 
could be relevant to the veteran's claim, have not been 
associated with the veteran's claims folder.  VA's duty to 
assist a veteran includes obtaining SSA records and giving 
them appropriate weight and consideration in determining 
whether to award or deny his service connection claim.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 180 (1992).  

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

While an April 2001 VCAA notice letter is of record, the 
veteran's recent submission of VA treatment records dated in 
2004 suggests that there might be outstanding records that 
could be relevant to his claims.  

Thus, the RO should attempt to obtain any outstanding medical 
records as VA is required to seek all relevant treatment 
records.  38 U.S.C.A. § 5103A (West 2002).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to provide the veteran with a VCAA notice 
letter pertaining to his claims for 
service connection for stomach ulcer and 
GERD.  The RO should request that the 
veteran provide a detailed treatment 
history with the full names, addresses, 
and dates of service for any stomach or 
digestive disorder(s).  After receiving a 
response from the veteran regarding any 
outstanding medical treatment records, 
the RO should take the appropriate action 
in obtaining those records.  

2.  The RO also should take appropriate 
action to request any medical records and 
documents regarding the veteran's award 
of Social Security Administration 
disability benefits in or around 2001.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




